             Case 1:18-cr-10436-PBS Document 1 Filed 11/20/18 Page 1 of 7



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


                                                                                                  i



 UNITED STATES OF AMERICA                           Criminal No.


                                                    Violation:


 AHMEDELHADIYASSIN                                  Count One: Tampering with a Witness
 SERAGELDIN,                                        (18U.S.C.§ 1512(b)(3))
 a/k/a APIMED SERAGELDIN,
 Defendant                                          Forfeiture Allegation:
                                                    (18 U.S.C. § 981(a)(1)(C) & 28 U.S.C.
                                                    § 2461(c))



                                        INDICTMENT


                              INTRODUCTORY ALLEGATIONS


        1.      Ahmedelhadi Yassin Serageldin, also known as Ahmed Serageldin

("SERAGELDIN"), is a 65-year-oId man who lives in Sharon, Massachusetts. SERAGELDIN

was bom in Egypt and became a naturalized U.S. citizen in or around 1995.

       2.       Raytheon Company is a private company headquartered in Waltham,

Massachusetts, that specializes in the development and manufacture of missile defense,

electronic warfare, military weapons, and cybersecurity technology. Raytheon is a "cleared

defense contractor," which means that the company is cleared to work on classified matters with

the United States military.

       3.       SERAGELDIN began working for Raytheon Company in or about August 1997

and worked at its Massachusetts offices as a systems engineer until approximately in or about

May 2017. Raytheon assigned SERAGELDIN to work on several of its defense contracts for the

United States government that involved military radar technology.
            Case 1:18-cr-10436-PBS Document 1 Filed 11/20/18 Page 2 of 7



                 GENERAL ALLEGATIONS CONCERNING RAYTHEON'S
                        INVESTIGATION OF SERAGELDIN


       4.      To perform his job, SERAGELDIN had access to documents pertaining to the

United States' national defense, which consisted of information that was controlled under the

International Traffic in Arms Regulations and contained classified information. To work on U.S.

military projects involving classified information, SERAGELDIN possessed a Secret-level

security clearance, which he obtained in or about 1997.

       5.      On or about April 10, 2017, Raytheon's Ethics Office notified the company's

Global Security Services unit that they were investigating SERAGELDIN for possible time-card

fraud. He was suspected of taking off every Friday from January 2017 through the end of March

2017, yet claiming on his time card that he had worked on those dates. By claiming this time,

SERAGELDIN caused Raytheon to overcharge the federal government on the contracts on

which he worked.


       6.      During the time-card fraud investigation, Raytheon analyzed SERAGELDIN's

history of electronic downloads on its computer network for any suspicious activity. Raytheon

investigators determined that on or about January 29,2017 and on or about February 25, 2017,

SERAGELDIN had downloaded hundreds of documents and downloaded them onto a Western

Digital external hard drive in violation of Raytheon's security and document control policies.

       7.      As a result, Raytheon began to investigate SERAGELDIN's download activity

because it appeared that he might have mishandled sensitive Raytheon information. From the

very beginning of this investigation, in or about April 2017, SERAGELDIN sought to mislead

Raytheon personnel. SERAGELDIN's misleading conduct continued throughout the company's

investigation and until the Federal Bureau of Investigation searched SERAGELDIN's house,

vehicle, and person on or about May 3, 2017. SERAGELDIN's misleading conduct included.
            Case 1:18-cr-10436-PBS Document 1 Filed 11/20/18 Page 3 of 7



among other things:

               a.     claiming that he was working on company business at home and

       elsewhere outside the company, and that he was authorized to do so;

               b.     misrepresenting why and when he had downloaded Raytheon

       documents/files;

               c.     falsely denying that he possessed an extemal hard drive or thumb drive

       and then later making fraudulent and misleading statements about how he had used an

       extemal hard drive (a Westem Digital extemal hard drive);

               d.     falsely denying that he possessed and retained Raytheon records and

       documents marked as containing classified information at his residence and failing to

       notify Raytheon about the numerous records marked classified located at his residence;

               e.     delaying his delivery of his Westem Digital extemal hard drive and

       personal laptop computer to Rajdheon investigators, both of which contained information

       pertaining to his work at Raytheon on United States military programs;

               f.     accessing files on, and changing the contents of, a personal Maxell thumb

       drive despite having been instmcted not to do so; and

               g.     delaying the delivery of his personal laptop computer to Raytheon so he

       could conduct research on how to wipe his personal laptop clean.

       8.      SERAGELDIN knowingly engaged in this misleading conduct with intent to

hinder, delay, and prevent Raytheon personnel, and others who were reasonably likely to leam of

the facts from Raytheon personnel, from communicating them to a law enforcement officer.

This information was, in fact, eventually reported to the Federal Bureau of Investigation.
            Case 1:18-cr-10436-PBS Document 1 Filed 11/20/18 Page 4 of 7



                                           COUNT ONE
                                      Tampering with a Witness
                                       (18 U.S.C.§ 1512(b)(3))

       The Grand Jury charges;

       9.      The Grand Jury realleges and incorporates by reference the allegations in

paragraphs 1 through 8 above.

        10.    On and about January 1, 2017 and continuing through on and about May 3, 2017,

in the District of Massachusetts and elsewhere, the defendant,

                           AHMEDELHADIYASSIN SERAGELDIN,
                               a/k/a AHMED SERAGELDIN,

did knowingly engage in misleading conduct toward Raytheon personnel by: claiming that he

was working on company business at home and elsewhere outside the company and that he was

authorized to do so; misrepresenting why and when he had downloaded Raytheon documents

and files; falsely denying that he possessed an external hard drive and thumb drive and then later

making fraudulent and misleading statements about how he had used an external hard drive (a

Western Digital external hard drive); falsely denying that he possessed and retained Raytheon

proprietary information and documents marked as containing classified information at his

residence; delaying the production of his Western Digital external hard drive to Raytheon;

accessing files on, and changing the contents of, his Maxell thumb drive despite having been

instructed not to do so; failing to notify Raytheon about the numerous documents at his residence

that were marked as containing classified information; and delaying the delivery of his personal

laptop to Raytheon so he could research how to delete its contents, all with the intent to hinder,

delay, and prevent the communication to a law enforcement officer of information relating to the

commission and possible commission of a Federal offense, including time-card fraud and

mishandling classified information.
   Case 1:18-cr-10436-PBS Document 1 Filed 11/20/18 Page 5 of 7



All in violation of Title 18, United States Code, Section 1512(b)(3).
             Case 1:18-cr-10436-PBS Document 1 Filed 11/20/18 Page 6 of 7



                                  FORFEITURE ALLEGATION
                        (18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c))

       11.      Upon conviction of the offense in violation of Title 18, United States Code,

Section 1512(b)(3), set forth in Count One of this Indictment, the defendant,

                           AHMEDELHADl YASSIN SERAGELDIN,
                               a/k/a AHMED SERAGELDIN,

 shall forfeit to the United States, pursuant to Title 18, United States Code, Section 981(a)(1)(C),

and Title 28, United States Code, Section 2461(c), any property, real or personal, which

constitutes or is derived from proceeds traceable to the offense.

        12.     If any of the property described in Paragraph 11, above, as being forfeitable

pursuant to Title 18, United States Code, Section 981(a)(1)(C), and Title 28, United States

Code, Section 2461(c), as a result of any act or omission of the defendant —

                a. cannot be located upon the exercise of due diligence;

                b. has been transferred or sold to, or deposited with, a third party;

                c. has been placed beyond the jurisdiction of the Court;

                d. has been substantially diminished in value; or

                e. has been commingled with other property which cannot be divided without
                   difficulty;

it is the intention of the United States, pursuant to Title 28, United States Code, Section 2461(c),

incorporating Title 21, United States Code, Section 853(p), to seek forfeiture of any other

property of the defendant up to the value of the property described in Paragraph 11 above.

       All pursuant to Title 18, United States Code, Section 981(a)(1)(C), and Title 28, United

States Code, Section 2461(c).
          Case 1:18-cr-10436-PBS Document 1 Filed 11/20/18 Page 7 of 7



                                             A TRUE



                                            JFpKfe' P ERSON




 COTT L. GARLAND
ASSISTANT UNITED STATES ATTORNEY
DISTRICT OF MASSACHUSETTS




DISTRICT OF MASSACHUSETTS: NOVEMBER 20, 2018
Returned into the District Court by the Grand Jurors and file



                                             DEPUTY CD
                                                                ^ 11 ^58 Pl M
